Citation Nr: 0801179	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-35 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial evaluation in excess of 0 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that granted service connection for 
hypertension and assigned a 0 percent evaluation.  The 
veteran disagreed with the evaluation assigned.  

The veteran did not report for the Board hearing scheduled on 
June 14, 2006.  


FINDING OF FACT

The veteran's hypertension is manifested by diastolic 
pressure predominantly below 100, but with multiple readings 
of systolic pressure of 160 or more, and requiring the need 
for continuous medication.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
hypertension have been more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, to include the need to 
submit evidence of current disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any additional evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, and submitted an internet 
article to support his claim.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant, especially given the favorable decision 
below.  See Sanders, supra.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  the veteran's multiple 
contentions, service treatment records, internet article, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

According to the Diagnostic Code 7101, a 10 percent rating is 
appropriate for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  A 20 percent rating requires diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent rating requires diastolic pressure 
predominantly 120 or more.  The highest rating allowable 
under this Diagnostic Code, 60 percent, will be assigned with 
diastolic pressure predominantly 130 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101. 

The veteran asserts that he is entitled to an initial 
evaluation in excess of 0 percent for his hypertension.  The 
Board finds that after resolving all doubt in the veteran's 
favor, a 10 percent rating is warranted.  In support of this 
finding, the Board notes the following evidence of record.

Service treatment records reflect that the veteran first 
demonstrated high blood pressure readings from March 1989 
through October 1990.  Systolic pressure during this period 
ranged from 154 to 176 and diastolic pressure ranged from 70 
to 82.  Prior to receiving medication, from December 1997 
through October 2000 the veteran's systolic pressure ranged 
from 152 to 184 and diastolic pressure ranged from 66 to 90.  
The first evidence of a diagnosis of hypertension and a 
prescription for medication for high blood pressure (called 
Prinivil) appeared in January 2001.  Service treatment 
records from January 2001 through August 2003 reflect 
systolic pressure ranging from 108 to 159 and diastolic 
pressure ranging from 64 to 93.  

A June 2004 VA examination reveals sitting blood pressure of 
152/92, standing blood pressure of 156/100 and lying blood 
pressure of 140/90.  The VA examiner noted in his diagnosis 
that the veteran's hypertension was poorly controlled, that 
he was on Prinivil.

Given the above, the Board finds that the veteran's 
hypertension is not manifested by diastolic pressure of 
predominantly 100 or more.  However, the record does reflect 
multiple readings of systolic pressure of 160 or more since 
1989.  Although a greater number of systolic blood pressure 
readings during this time frame are below 160, the evidence 
also indicates that the veteran requires medication for 
control of his hypertension.  Thus, while the veteran's 
symptoms do not explicitly meet the rating criteria, the 
disability picture more nearly approximates the criteria for 
the 10 percent rating.  See 38 C.F.R. § 4.7.  Thus, the Board 
will resolve all doubt in the veteran's favor, and grant an 
increased rating of 10 percent for his hypertension from the 
effective date of the award of service connection.  

The evidence does not show diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more 
at any point during the course of the appeal; thus, an even 
higher rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an evaluation of 10 percent for hypertension 
is granted effective November 1, 2004, subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


